UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35809 NEW SOURCE ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 38-3888132 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 914 North Broadway, Suite 230 Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(405) 272-3028 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 15, 2013, the registrant had 6,773,500 common units, 2,205,000 subordinated units and 155,102 general partner units outstanding. NEW SOURCE ENERGY PARTNERS, L.P. Form 10-Q Quarter Ended March 31, 2013 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 6 Item 1. Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 SIGNATURES 28 i NAMES OF ENTITIES As used in this Quarterly Report on Form 10-Q, unless otherwise indicated, the following terms have the following meanings: · The “Partnership,” “NSLP,” “we,” “our,” “us” or like terms refer collectively to New Source Energy Partners L.P. and its subsidiaries; · “our general partner” refers to New Source Energy GP, LLC, our general partner; · “New Source Energy” refers to New Source Energy Corporation; · “New Dominion” refers to New Dominion, LLC, the entity that serves as our contract operator and provides certain operational services to us; · “Scintilla” refers to Scintilla, LLC, the entity from which New Source Energy acquired substantially all of its assets in August 2011; · “New Source Group” collectively refers to New Source Energy, New Dominion and Scintilla; however, when used in the context of the development agreement described in this Quarterly Report on Form 10-Q, the New Source Group refers to the parties (other than us) party thereto; and · “our management,” “our employees,” or similar terms refer to the management and personnel of New Source Energy who perform managerial and administrative services on behalf of us and our general partner under an omnibus agreement among us, our general partner and New Source Energy. 2 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS The information discussed in this Quarterly Report on Form 10-Q includes “forward-looking statements.” These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “continue,” “potential,” “should,” “could,” and similar terms and phrases. All statements, other than statements of historical facts, included herein concerning, among other things, planned capital expenditures, potential increases in oil and natural gas production, the number of anticipated wells to be drilled after the date hereof, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future operations, are forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, among others, the risks discussed in our Annual Report on Form 10-K for the year ended December 31, 2012 and in this report, as well as those factors summarized below: · our ability to replace oil and natural gas reserves; · declines or volatility in the prices we receive for our oil, natural gas and NGLs; · our financial position; · our ability to generate sufficient cash flow and liquidity from operations, borrowings or other sources to enable us to pay our obligations and maintain our non-operated acreage positions; · future capital requirements and uncertainty of obtaining additional funding on terms acceptable to us; · there are significant interlocking relationships between us and the New Source Group, and there can be no assurance that these interlocking relationships may not result in conflicts of interest and other risks to decision-making actions by our officers and directors in the future; · our ability to continue our working relationship with the New Source Group; · general economic conditions, whether internationally, nationally or in the regional and local market areas in which we do business; · economic downturns may adversely affect consumption of oil and natural gas by businesses and consumers; · the presence or recoverability of estimated oil and natural gas reserves and the actual future production rates and associated costs; · uncertainties associated with estimates of proved oil and natural gas reserves and various assumptions underlying such estimates; · our ability to successfully acquire additional working interests through the efforts of the New Source Group in forced pooling processes; · the requirement applicable to us upon becoming a public company to implement and assess periodically the effectiveness of our internal control over financial reporting and the substantial costs associated with doing so; · the impact of environmental, health and safety, and other governmental regulations and of current or pending legislation; · environmental risks; · geographical concentration of our operations; 3 · constraints imposed on our business and operations by our revolving credit facility and our ability to generate sufficient cash flows to repay our debt obligations; · availability of borrowings under our revolving credit facility; · drilling and operating risks; · exploration and development risks; · competition in the oil and natural gas industry; · increases in the cost of drilling, completion and gas gathering or other costs of production and operations; · the inability of the New Source Group to successfully drill wells on our properties that produce oil or natural gas in commercially viable quantities; · failure to meet the proposed drilling schedule on our properties; · adverse variations from estimates of reserves, production, production prices and expenditure requirements, and our inability to replace our reserves through exploration and development activities; · drilling operations and adverse weather and environmental conditions; · limited control over non-operated properties; · reliance on a limited number of customers; · management’s ability to execute our plans to meet our goals; · our ability to retain key members of our management and key technical employees; · conflicts of interest with regard to our directors and executive officers; · access to adequate gathering systems and pipeline take-away capacity to execute our drilling program; · marketing and transportation constraints in the Hunton Formation in east-central Oklahoma; · our ability to sell the oil and natural gas we produce at market prices; · costs associated with perfecting title for mineral rights in some of our properties; · title defects to our properties and inability to retain our leases; · federal, state, and tribal regulations and laws; · our current level of indebtedness and the effect of any increase in our level of indebtedness; · risks relating to potential acquisitions and the integration of significant acquisitions; · volatility of oil, natural gas and NGL prices and the effect that lower prices may have on our net income and unitholders’ equity; · a decline in oil or natural gas production or oil, natural gas or NGL prices and the impact of general economic conditions on the demand for oil and natural gas and the availability of capital; · the effect of seasonal factors; · lack of availability of drilling rigs, equipment, supplies, insurance, personnel and oilfield services; 4 · further sales or issuances of common units; · our limited trading history; · costs of purchasing electricity and disposing of saltwater; · continued hostilities in the Middle East and other sustained military campaigns or acts of terrorism or sabotage; and · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations or pricing. Finally, our future results will depend upon various other risks and uncertainties, including, but not limited to, those detailed in “Item 1A.Risk Factors.” All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements in this paragraph and elsewhere in this Quarterly Report on Form 10-Q and speak only as of the date of this report. Other than as required under the securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 5 PART I – FINANCIAL INFORMATION Item 1.Financial Statements New Source Energy Partners L.P. Condensed Balance Sheets (unaudited, in thousands, except unit amounts) March 31, December 31, ASSETS Current assets: Cash $ $
